Case 2:19-bk-10119-RK   Doc 174 Filed 10/15/19 Entered 10/15/19 15:27:20   Desc
                         Main Document     Page 1 of 3
        Case 2:19-bk-10119-RK                     Doc 174 Filed 10/15/19 Entered 10/15/19 15:27:20                                      Desc
                                                   Main Document     Page 2 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

A true and correct copy of the foregoing document entitled (specify) NOTICE OF CONTINUED HEARING REGARDING
RELIEF FROM STAY MOTION (DKT. #161) FILED BY REHABBERS FINANCIAL, INC. DBA AZTEC) will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/15/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 10/15/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Robert Kwan                                                         Richard Bauer
United States Bankruptcy Court                                                Bonial & Associates, P.C.
255 E. Temple Street, Suite 1682                                              30021 Tomas, Suite 110
Los Angeles, CA 90012                                                         Rancho Santa Marguerita, CA 92688


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




 10/15/2019                    Joan J. Fidelson                                                 /s/ Joan J. Fidelson
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-10119-RK                     Doc 174 Filed 10/15/19 Entered 10/15/19 15:27:20                                      Desc
                                                   Main Document     Page 3 of 3




ECF Service List:


       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Sean C Ferry sferry@rasflaw.com, sferry@ecf.courtdrive.com
       Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
       Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
       Blake J Lindemann Blake@lawbl.com, Nataly@lawbl.com
       Erica T Loftis Pacheco erica.loftispacheco@bonialpc.com
       Valerie Smith claims@recoverycorp.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       Edward A Treder cdcaecf@bdfgroup.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Hatty K Yip hatty.yip@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
